Colt, J.
The provisions under which bail may exonera+e tri't-mselves from further responsibility by surrendering their principal are contained in Gen. Sts. c. 125, §§ 15-19. All these pro. visions were complied with by the defendants, unless the notice in writing to the plaintiff or his attorney “ of the time when and the place where the prisoner was so committed” was invalid *395The plaintiff contends that it does not give notice of the time when the surrender of the debtor was made. The notice is without date, but it was made and served on the plaintiff’s attorney on the day of the surrender, and therefore could not mislead him. The notice, we think, also gave a sufficient description of the suit in which the bail was taken, and of the relation of the defendants to it. The name of the suit, the court in which it was pending, and the fact that the defendants are sureties for Gamage, the defendant therein, are all stated in the notice, and are quite sufficient to enable the plaintiff to identify the case.
In the view we take of this notice, it is not necessary to consider whether the provisions of § 18 requiring it are conditions to the validity of the surrender, or only directory. The case of Jones v. Varney, 8 Cush. 137, goes far to show that they are only directory.
The bail, having exonerated themselves by a surrender of the principal in accordance with the provisions of the statute, could not be affected by anything that afterwards occurred upon the application of the principal for the benefit of the oath; and the judge rightly rejected evidence of those proceedings.

Exceptions overruled.